


110 HR 5142 IH: Family Economic Stimulus Act of

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5142
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  economic stimulus for individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Family Economic Stimulus Act of
			 2008.
		2.Retroactive,
			 2-year moratorium on inclusion of unemployment compensation in gross
			 income
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
				
					(c)MoratoriumThis section shall not apply to any taxable
				year beginning in 2007 or
				2008.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Temporary
			 increase in child credit
			(a)In
			 generalSubsection (a) of
			 section 24 of the Internal Revenue Code of 1986 (relating to allowance of
			 credit) is amended by inserting ($1,200 in the case of the first taxable
			 year beginning in 2008) after $1,000.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			4.2008 stimulus
			 credit
			(a)In
			 generalSection 6428 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					6428.2008 stimulus
				credit
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by chapter 1 for the taxpayer’s first taxable year beginning in 2008 an amount
				equal to $400 ($800 in the case of a joint return).
						(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be zero if the modified adjusted gross income of the taxpayer exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
							(2)Threshold
				amountFor purposes of
				paragraph (1), the term threshold amount means—
								(A)$115,000 in the case of a joint return and
				head of household (as defined in section 2(b)),
								(B)$75,000 in the
				case of an individual who is not married, and
								(C)$57,500 in the
				case of a married individual filing a separate return.
								For
				purposes of this paragraph, marital status shall be determined under section
				7703.(c)Credit treated
				as nonrefundable personal creditFor purposes of this title, the
				credit allowed under this section shall be treated as a credit allowable under
				subpart A of part IV of subchapter A of chapter 1.
						(d)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual other than—
							(1)any estate or
				trust,
							(2)any nonresident
				alien individual, and
							(3)any individual with
				respect to whom a deduction under section 151 is allowable to another taxpayer
				for a taxable year beginning in the calendar year in which the individual’s
				taxable year begins.
							(e)Coordination
				with advance refunds of credit
							(1)In
				generalThe amount of credit
				which would (but for this paragraph) be allowable under this section shall be
				reduced (but not below zero) by the aggregate refunds and credits made or
				allowed to the taxpayer under subsection (e). Any failure to so reduce the
				credit shall be treated as arising out of a mathematical or clerical error and
				assessed according to section 6213(b)(1).
							(2)Joint
				returnsIn the case of a refund or credit made or allowed under
				subsection (f) with respect to a joint return, half of such refund or credit
				shall be treated as having been made or allowed to each individual filing such
				return.
							(f)Advance refunds
				of credit based on prior year data
							(1)In
				generalEach individual who
				was an eligible individual for such individual’s first taxable year beginning
				in 2006 shall be treated as having made a payment against the tax imposed by
				chapter 1 for such first taxable year in an amount equal to the advance refund
				amount for such taxable year.
							(2)Advance refund
				amountFor purposes of paragraph (1), the advance refund amount
				is the amount that would have been allowed as a credit under this section for
				such first taxable year if—
								(A)this section
				(other than subsections (c) and (e) and this subsection) had applied to such
				taxable year, and
								(B)the credit for
				such taxable year were not allowed to exceed the excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under part IV of subchapter A of chapter 1 (other than the
				credits allowable under subpart C thereof, relating to refundable
				credits).
									(3)Timing of
				paymentsIn the case of any overpayment attributable to this
				subsection, the Secretary shall, subject to the provisions of this title,
				refund or credit such overpayment as rapidly as possible and, to the extent
				practicable, before the date which is 120 days after the date of the enactment
				of this section. No refund or credit shall be made or allowed under this
				subsection after December 31, 2008.
							(4)No
				interestNo interest shall be allowed on any overpayment
				attributable to this
				subsection.
							.
			(b)Conforming
			 amendmentParagraph (1) of section 1(i) of such Code is amended
			 by striking subparagraph (D).
			(c)Clerical
			 amendmentThe item relating
			 to section 6428 in the table of sections for subchapter B of chapter 65 of such
			 Code is amended to read as follows:
				
					
						Sec. 6428. 2008 stimulus
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Alternative
			 extended-benefits indicators
			(a)In
			 generalFor purposes of
			 determining whether there are State on or off
			 indicators (within the meaning of section 203(d) of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) for any of the
			 first 52 weeks beginning on or after the date of the enactment of this Act,
			 such section 203(d) shall be applied by substituting 4 for
			 5 each place it appears.
			(b)DefinitionsFor
			 purposes of this section, the terms State and week
			 have the respective meanings given such terms by section 205 of such Act.
			6.Required
			 distribution of State-specific information packets
			(a)In
			 generalSubsection (a) of section 3304 of the Internal Revenue
			 Code of 1986 (relating to approval of State laws) is amended by striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting ; and, and by inserting
			 after paragraph (19) the following new paragraph:
				
					(20)the State will
				distribute to unemployed individuals State-specific information packets
				explaining unemployment insurance eligibility
				conditions.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 certifications of States for 2008 and thereafter, except that section
			 3304(a)(20) of the Internal Revenue Code of 1986, as added by subsection (a),
			 shall not be a requirement for the State law of any State prior to July 1,
			 2009, if the legislature of such State does not meet in a regular session which
			 closes during the calendar year 2008.
			
